J. B. McPHERSON, District Judge.
The question for decision is
whether the amount to be allowed to a wage claim in priority out of the bankrupt’s estate is to be determined by paragraph 4, cl. “b,” of section 64, or by paragraph 5 of the same clause. The question has already been decided by the circuit court of appeals for the Sixth circuit in Re Rouse, Hazard & Co., 1 Am. Bankr. R. 240, 33 C. C. A. 356, 91 Fed. 96, in favor of paragraph 4, and the referee followed this decision. I agree with, the correctness of this ruling, which, indeed, seems to me to be scarcely susceptible of doubt. Paragraph 4 deals specifically with the allowance of claims for wages; and, while it is true that wages might be included under the general word “debts,” used in paragraph 5, thus to include them would violate a well-known rule of statutory construction. Having been specifically dealt with in the paragraph immediately preceding, it is almost incredible that congress should straightway proceed to deal with them again in a different fashion. To declare that they are included under ’the word “debts” would be either to- strike paragraph 4 out of the act entirely, or to furnish two conflicting rules for deciding how much should be allowed to a claim for wages in priority. The result, of course, would be that a claimant could select whichever paragraph gave him the larger sum. I need scarcely say that such a result does not furnish a rule of decision, and could only be accepted in case the language used by congress forbade any other construction. The ordinary, and natural construction is, I think, that paragraph 4 has to do with ■wages, and paragraph 5 has to do with other debts entitled to priority.
The decision of the referee is approved.